United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-2973
                     ___________________________

                         United States of America

                                   Plaintiff - Appellee

                                     v.

                            Omar Acosta-Ruiz

                                Defendant - Appellant
                              ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                        Submitted: March 3, 2021
                           Filed: March 8, 2021
                            [Unpublished]
                            ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      Omar Acosta-Ruiz appeals the within-Guidelines sentence the district court 1
imposed after he pled guilty to illegal reentry. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

       Counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable. Upon careful review, this court concludes that the district court did
not impose an unreasonable sentence because the record reflects that it properly
considered the factors set forth in 18 U.S.C. § 3553(a). See United States v.
Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc) (appellate court first
ensures no significant procedural error occurred, then considers substantive
reasonableness of sentence under deferential abuse-of-discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant
weight to improper or irrelevant factor, or commits clear error of judgment in
weighing appropriate factor); United States v. Stults, 575 F.3d 834, 849 (8th Cir.
2009) (where court makes individualized assessment based on facts presented,
addressing defendant’s proffered information in consideration of § 3553(a) factors,
sentence is not unreasonable). The court has independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and finds no nonfrivolous issues for
appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                        -2-